                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

EDDY LUIS JOSE ESTRELLA,

          Petitioner,

v.                                    Case No: 2:14-cv-583-FtM-29CM
                                       Case No. 2:11-CR-40-FTM-29SPC
UNITED STATES OF AMERICA,

          Respondent.



                           OPINION AND ORDER

     This matter comes before the Court on petitioner's Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (Cv. Doc. #1; Cr. Doc. #164) and

petitioner’s Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside or Correct Sentence by a Person in Federal Custody (Cv. Doc.

#19).   In an Opinion and Order (Cv. Doc. #25) filed on September

22, 2017, the Court denied the motion as to Ground Two, found that

an evidentiary hearing was needed as to Ground One, and appointed

counsel as to Ground One.     The Court adopts and incorporates its

findings and conclusions from that Opinion and Order.

     The Court held an evidentiary hearing on May 8, 2018, hearing

testimony from petitioner Eddy Luis Jose Estrella and his former

attorney, Assistant Federal Public Defender Russell Rosenthal.

(Cv. Doc. #35.)   The Court also admitted, as Court’s Exhibit 1,
the contemporaneous Memo prepared by Mr. Rosenthal of his plea

discussions with his client and the government attorneys.                         The

government subsequently caused the transcript of the arraignment

to be filed. 1    (Cr. Doc. #200; Cv. Doc. #36.)

      The   single     issue   presently    before     the   Court    is    whether

petitioner received effective assistance of counsel in the plea

negotiations which preceded his jury trial.             After considering the

testimony and evidence presented, the Court finds that petitioner

did   receive    the   effective   assistance     of    counsel      in    the   plea

negotiations with the government.

                                       I.

      Petitioner testified at the evidentiary hearing that he had

multiple conversations with his attorney while detained in jail.

Petitioner stated that while he understood the potential sentence

for the charges was severe, he did not comprehend the degree of

severity.       Petitioner     conceded    that   the    penalties        had    been

explained to him in court, and that he knew the maximum penalty

for several counts was life imprisonment.               Petitioner testified,

however, that he was generally unfamiliar with the federal system

and did not fully understand the consecutive “stacking” involved




     1 The government indicated that it would file the transcript
for the initial appearance and the arraignment, however only the
transcript from the arraignment was filed.




                                    - 2 -
in the case.    Petitioner stated he and his attorney did not discuss

the maximum exposure he faced, or the consecutive mandatory minimum

sentences    required    by   some    of    the   counts    of    the   Indictment.

Petitioner further testified that there came a time when his

attorney told him the government had made a plea offer to him which

would limit his sentence to 15 to 20 years imprisonment and require

his   testimony   against     the    co-defendant.          The    offer   was     not

discussed    in-depth,    and   no    further     details     were      provided    by

counsel, according to petitioner.             No written plea agreement was

ever provided.      Petitioner stated that, based on conversations

with counsel and his review of discovery material, he believed he

could beat some of the counts at trial, but not all of them.

      Petitioner’s co-defendant then pled guilty, and petitioner

believed the plea deal was therefore no longer available, although

he did not discuss this with his attorney.                  Other than the one

conversation,     petitioner    had    no    further   discussions         with    his

attorney about the government’s plea offer.                Rather, they prepared

for the trial.     Petitioner testified that if he would have known

about the mandatory minimum sentences, he would have accepted the

government’s plea offer, including testifying against the co-

defendant.

      Mr. Rosenthal testified that he has been involved in criminal

cases since 1981, first as an Assistant State Attorney, then in




                                      - 3 -
private practice as a criminal defense attorney, and currently for

the last sixteen years as an Assistant Federal Public Defender.

Mr. Rosenthal was subpoenaed to the evidentiary hearing by the

government, and had declined to speak with the government about

this case prior to the hearing.                Mr. Rosenthal testified he was

with petitioner at the arraignment, at which the charges were

summarized and the maximum penalties were explained.                            Based upon

various      conversations       with    his     client,       Mr.   Rosenthal          knew

petitioner fully understood the penalties, including the mandatory

minimum consecutive penalties of some of the counts.

       Mr.   Rosenthal       testified    that    there    came      a    point    in    the

pretrial proceedings where, after speaking with petitioner, it was

agreed petitioner would make a plea offer to the government.                             Mr.

Rosenthal conveyed the following offer to the government attorney:

Petitioner would plead guilty to all counts in the Indictment

except for the second § 924(c) count, and the government would be

allowed to argue at sentencing for a sentence above the Sentencing

Guidelines calculation.           Mr. Rosenthal testified that, as he had

discussed        with    petitioner,     Mr.   Rosenthal       projected         that    the

combination of the one § 924(c) count and the other counts would

lead   to    a    Sentencing     Guidelines      range    of   about       eleven    years

imprisonment.           Petitioner was aware of and understood that the two

§   924(c)       counts    had   an   effective    thirty-two            year    mandatory




                                         - 4 -
sentence, and understood that the statutory maximum was life

imprisonment.

      Mr. Rosenthal met with Assistant United States Attorneys

(AUSA) Jeffrey Michelland and Jesus Casas on the morning of May

23,   2011,   and   conveyed   petitioner’s     offer.      Mr.   Rosenthal

testified that the AUSAs immediately rejected this proposal, but

made a tentative counter-offer:        Petitioner would plead guilty to

all counts, cooperate with the government, and, if approved by

their superiors, the government would recommend a sentence not to

exceed twenty years imprisonment.       This sentence was only possible

if petitioner cooperated and the government filed a § 5K1.1 motion

under the Sentencing Guidelines allowing the Court to impose a

sentence below the mandatory statutory minimums.

      Mr. Rosenthal conveyed this offer to petitioner, who rejected

it because the sentence was too long and cooperation was “a

concern.”     Petitioner told Mr. Rosenthal that petitioner did not

want to pursue the plea, and instead get ready for the then-pending

trial.    Mr. Rosenthal testified that there was no 15-20 year

proposal from the government; that he did not tell petitioner the

maximum     sentence   after   trial    could   not      exceed   20   years

imprisonment; did not tell petitioner there were not enough pills

for him to be convicted of Count Two; and did not tell petitioner




                                  - 5 -
that he could not be convicted because there was a lack of a

substantial impact on commerce.

     The strategy for trial was to argue that the government could

not establish the fact that petitioner was acting in concert with

co-defendant Mr. Martinez, which would address the robbery counts

and the second 924(c) count.       The second part of the strategy was

to argue that that petitioner should not be convicted of the first

924(c) count because petitioner handed the loaded gun to the

undercover agent and so it was not being used to protect the drugs

or for self-protection.        Mr. Rosenthal testified that he did not

concede guilt on either 924(c) count, but may have conceded the

sale count on January 20, 2011, and the possession of a firearm by

a convicted felon on January 27, 2011, in closing arguments.           Mr.

Rosenthal testified that petitioner was in agreement with the

strategy that was proposed, and counsel informed petitioner of the

consequences of the strategy, including the sentence if it failed.

Mr. Rosenthal agreed that he would have explained to petitioner

that there are no guarantees, with the exception of statutory

minimum mandatory sentences.        Petitioner never indicated to Mr.

Rosenthal that he was willing to enter a plea of guilty without a

plea agreement.

     On   April   6,   2011,   petitioner   and   his   co-defendant   were

arraigned with counsel before a district judge on the charges in




                                   - 6 -
the Indictment.     Among other things, the charges were summarized

for defendants, and the penalties were set forth.            Petitioner was

told that Counts 1 through 4 carried a mandatory minimum term of

one year to forty years imprisonment; Count Two carried a mandatory

minimum term of seven years to life imprisonment consecutive to

other terms of imprisonment imposed; Count Three carried a term of

up to ten years imprisonment; Counts Five through Seven carried

terms of up to twenty years imprisonment; Count Eight carried a

mandatory minimum term of twenty-five years to life consecutive to

any other term of imprisonment imposed; and Count Ten carried                  a

term of up to ten years imprisonment.           (Cr. Doc. #200, pp. 8-9.)

Petitioner told the district judge that he understood the charges

in the Indictment and understood the possible penalties.                 (Id. at

10.)

       Petitioner   was   sentenced   to    a   term   of    78       months   of

imprisonment as to Counts 1, 3, 4, 5, 6, 7, and 10, each count to

be   served   concurrently,   a   consecutive      term     of    5    years   of

imprisonment as to Count 2, and a term of 25 years as to Count 8,

to be served consecutively to Counts 1, 2, 3, 4, 5, 6, 7, and 10.

(Doc. #139, p. 69.)

                                      II.

       At the May 8, 2018, evidentiary hearing, post-conviction

counsel argued that the only issue for the Court is to resolve




                                  - 7 -
whether    petitioner     clearly   understood   the   plea   offer    he   was

rejecting,    and   the    sentencing    consequences.        As   previously

outlined by the Court,

            A defendant in a criminal case is entitled to
            effective assistance of counsel during plea
            negotiations. Lafler v. Cooper, 566 U.S. 156,
            162 (2012).   For a claim that a plea would
            have   been   accepted   but   for   counsel’s
            ineffectiveness, “a defendant must show that
            but for the ineffective advice of counsel
            there is a reasonable probability that the
            plea offer would have been presented to the
            court (i.e., that the defendant would have
            accepted the plea and the prosecution would
            not have withdrawn it in light of intervening
            circumstances), that the court would have
            accepted its terms, and that the conviction or
            sentence, or both, under the offer’s terms
            would have been less severe than under the
            judgment and sentence that in fact were
            imposed.” Id. at 164.

(Cv. Doc. #25, p. 10.)       The Court finds that the credible evidence

in the case establishes that petitioner was provided with effective

assistance of counsel prior to trial and in the communication of

plea offers with the government attorneys.

     The Court accepts the testimony of Mr. Rosenthal in all of

its factual aspects, including those areas where it conflicts with

the testimony of petitioner.         The Court finds that petitioner’s

interest in the outcome of the case gave him the incentive to

testify in a manner which was not true as to certain critical

matters.     Further,     petitioner’s   responses     at   the    arraignment

regarding the potential sentences, and what was stated at the




                                    - 8 -
evidentiary hearing reflect an inconsistency.                      The Court also

finds that the testimony of Mr. Rosenthal was more credible because

it was corroborated by his contemporaneous written Memo as to the

events, and the record of the court proceedings.

      Specifically, the Court finds:              (1) petitioner was accurately

advised by the Court of the maximum penalties as to all counts at

the     arraignment;    (2)     petitioner        advised    the    Court    at     the

arraignment    that     he     understood    these    maximum      penalties;       (3)

petitioner received the close attention of counsel during the pre-

trial phase of the case; (4) defense counsel fully and accurately

discussed and explained the maximum penalties to petitioner, and

petitioner accurately understood these penalties, including the

mandatory     statutory        sentences     and    the     requirement      of     the

consecutive imposition for some of the counts; (5) defense counsel

fully     conveyed     petitioner’s        plea    offer     to    the    government

attorneys, which was rejected; (6) defense counsel fully and

accurately    conveyed       the   government’s      tentative     plea     offer    to

petitioner,    and     fully    and   accurately      conveyed     the    sentencing

implications     of    the     proposal;     (7)     petitioner      rejected       the

government’s tentative offer because the sentence would have been

too long, and he thought he could prevail on some of the counts at

trial.




                                       - 9 -
      The plea offer was presented in May 2011, and petitioner

rejected the offer.       Without a “reasonable probability” that he

would have accepted the deal, there can be no prejudice.            Reeves

v. United States, 665 F. App'x 833, 836 (11th Cir. 2016), cert.

denied, 137 S. Ct. 1447, 197 L. Ed. 2d 658 (2017).               The Court

concludes that counsel was not deficient, and further that there

was   no    prejudice   because   the   testimony   does   not   reflect   a

reasonable probability that petitioner would have accepted the

plea offer.

      Accordingly, it is hereby

      ORDERED:

      1. Ground One of petitioner's Motion Under 28 U.S.C. Section

           2255 to Vacate, Set Aside or Correct Sentence by a Person

           in Federal Custody (Cv. Doc. #1; Cr. Doc. #247), previously

           taken under advisement pending a hearing, is DENIED.

      2. The Clerk of the Court shall enter judgment accordingly

           and as stated in the September 22, 2017 Opinion and Order

           (Cv. Doc. #25) as to Ground Two, and close the civil file.

           The Clerk is further directed to place a copy of the civil

           Judgment in the criminal file.

      IT IS FURTHER ORDERED:

      A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.        A prisoner seeking a writ of habeas




                                  - 10 -
corpus has no absolute entitlement to appeal a district court’s

denial of his petition.   28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).    “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(B)(2).   To make such

a showing, Petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003)(citations omitted).     Petitioner has not made the

requisite showing in these circumstances.

     Finally, because Petitioner is not entitled to a certificate

of appealability, he is not entitled to appeal in forma pauperis.

     DONE and ORDERED at Fort Myers, Florida, this     9th   day of

October, 2018.




Copies:
Petitioner
AUSA




                               - 11 -
